Citation Nr: 1146889	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-33 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


THE ISSUE

Entitlement to a rating greater than 20 percent for adenocarcinoma of the prostate, status post cryoablation therapy, to include whether the reduction from 100 percent to 20 percent effective February 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to June 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the RO in San Diego, California, which implemented a proposed reduction of the Veteran's rating for prostate adenocarcinoma from 100 percent to 20 percent, effective February 1, 2008.  Since that time, the Veteran has challenged both the reduction and the appropriateness of the reduced rating.  The Board has recharacterized the issue to reflect the Veteran's appeal.

The Veteran requested a personal hearing before a Member of the Board at the RO in his November 2008 substantive appeal.  The Veteran withdrew the request in a March 2009 submission.  The Board may proceed.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the rating schedule, malignant neoplasms of the genitourinary system (such as the prostate) are evaluated as 100 percent disabling.  38 U.S.C.A. § 4.115b, Diagnostic Code (DC) 7528.  A note to this provision indicates that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six (6) months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the rating will be based on residuals of the disorder, to include voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  

In applying the criteria of DC 7528, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, the Veteran has suffered a local recurrence or metastasis of prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139 (2010).

The Veteran submitted a January 2008 letter from his treating physician, Dr. M., which stated that the Veteran had a recurrence of prostate cancer based on PSA testing.  The Veteran was seen for a May 2008 consult examination which did not indicate the presence of a carcinoma recurrence.  The examiner did not, however, have the Veteran's claims file available for review and could not have seen the January 2008 letter.  While a complete blood count panel was performed, there is no indication that a PSA score was obtained at that time.  The Veteran's VA treatment records also contain an October 2008 entry stating he had a rising PSA and that the treating physician thought "his cancer is getting active."  The Veteran was started on Zoladex injections which, over the course of 2009 resulted in lowering his PSA scores.  The Board notes that the Veteran's VA and private treatment records do not reflect that a biopsy was performed in 2008 or that the Veteran began the surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures used to treat active adenocarcinoma.

The lowering PSA scores, absence of biopsy and failure to the resume treatment for active cancer suggest that the Veteran did not have a carcinoma recurrence.  The record is not, however, clear on this point.  The Board cannot substitute its own medical judgment in the place of independent medical evidence.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991).  Thus, the Board must remand this case for a new VA examination which addresses whether the Veteran had a recurrence of prostate adenocarcinoma in 2008.  

The Board observes that the Veteran has been receiving treatment through the Loma Linda VA Medical Center (VAMC) on an ongoing basis.  The records on file reflect treatment only through January 2010.  To correctly assess the Veteran's current disability, all records of treatment from January 2010 to the present must be considered.  Therefore, those records must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's clinical records of treatment for his prostate cancer and residuals at the Loma Linda VAMC from January 2010 to the present.

2.  Thereafter, schedule the Veteran for appropriate VA medical examination(s) to determine the current nature and severity of service-connected adenocarcinoma of the prostate, status post cryoablation.  The examiner is specifically requested to address the following findings: 

(a) Whether there is objective evidence of urinary incontinence; and 

(b) Whether the Veteran has experienced a local recurrence of prostate cancer since he last underwent radiation therapy and, if so, the date of onset of such recurrence?  In addressing this question, the examiner is requested to discuss the significance, if any, of the Veteran's rising PSA scores noted in January and October 2008.

3.  After completion of the above and any necessary other development which may be deemed necessary, the RO should adjudicate the Veteran's claims of entitlement to a rating greater than 20 percent for adenocarcinoma of the prostate, status post cryoablation therapy, to include whether the reduction from 100 percent to 20 percent effective February 1, 2008, was proper.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

